Citation Nr: 1623708	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania.  

THE ISSUE

Whether the correct amount of accrued benefits have been paid


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1941 to February 1946 including service in World War II.  He died in May 2011.  His surviving spouse, K.C.C. was awarded entitlement to aid and attendance allowance from May 1, 2011 in a December 5, 2012 rating decision.  She died in December 2012,  nine days after the rating decision and prior to payment of retroactive benefits.  The Appellant is the adult son of the Veteran and his late surviving spouse, and seeks payment of accrued benefits.

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a determination in November 2013 of the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania, which awarded total accrued benefits of $3,719.65 as reimbursement for final expenses for the surviving spouse's care.  The Appellant continues to assert that further accrued benefits in the amount of $18,370 or $19,464 less than amount of $3,719.65 are payable.


FINDINGS OF FACT

1.  The Veteran's surviving spouse, K.C.C., was granted an aid and attendance allowance by a December 2012 rating decision. 
 
2.  K.C.C. died in December 2012 before payment of retroactive benefits in the amount of $19, 464 were made.

3.  The payment of retroactive benefits in the amount of $19,464 were paid to K.C.C. several days after her death, as VA was unaware that she had died; VA recouped those retroactive benefits shortly thereafter.
 
4.  The Appellant is the adult child of the Veteran and K.C.C. and is not shown to be permanently incapable of self-support. 
 
5.  The Appellant was paid $3,719.65 as reimbursement for expenses incurred for and related to the surviving spouse's death and burial. 


CONCLUSION OF LAW

The calculation of accrued benefits payable to the Appellant was correct, and no further benefits are due him.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this instance, adjudication of the Appellant's claim for accrued benefits turns on the law as applied to the undisputed facts about the Veteran's surviving beneficiaries at the time of his surviving spouse's death.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Appellant with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit). 

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death, and which were due and unpaid at the time of death.  See 38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2015).  Upon the death of a beneficiary, any accrued benefits are payable to his or her spouse, or to specific others if the spouse is not alive.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  

Upon the death of a surviving spouse, accrued benefits are payable to the children of the deceased Veteran.  38 U.S.C.A. § 5121(a)(2), (3); 38 C.F.R. § 3.1000(a)(1), (2).  For accrued benefits, the term "child" is defined, in pertinent part, as 

[a]n unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  38 C.F.R. § 3.57(a).  See also 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.1000(d)(2). 

In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  In short, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).

The facts of this case are not in dispute.  The Veteran's surviving spouse, K.C.C., was awarded entitlement to aid and attendance allowance from May 1, 2011 in a December 5, 2012 rating decision.  She died in December 2012, nine days after the rating decision and prior to payment of retroactive benefits in the amount of $19,464.  VA deposited the monies into her account several days after her death, as VA was unaware that she had died, but recouped those monies shortly thereafter upon learning of her death.

The Appellant is the adult son of the Veteran and K.C.C., and he seeks payment of accrued benefits.  He asserts that VA electronically deposited the retroactive benefits in the amount of $19,464 into K.C.C.'s account on December 21, 2014 and VA removed this amount of benefits from the account on December 24, 2012.  The Appellant was paid $3,719.65 as reimbursement for the costs incurred for expenses related to the surviving spouse's death.  However, the Appellant seeks payment of the full amount of the retroactive benefits in the amount of $19,464 or $18,370 minus the amount he was already paid.  

Unfortunately, the provisions of the law are clear.  Where the beneficiary who dies is the surviving spouse of the Veteran, the accrued benefits are then payable to the children, meaning unmarried children under age 18, unmarried children still in school under age 23, or unmarried children who became incapable of self-support prior to age 18.  38 C.F.R. § 3.1000(a)(2), (d)(2).  Adult children capable of self-support, such as the Appellant in this case, do not meet the legal definition.  To be clear, the Appellant has never contested his age or capacity for self-support and the fact that he qualified as a fiduciary for K.C.C.'s estate demonstrates both. 

Under the law, the Appellant is not entitled to claim the accrued benefits owed his mother at the time of her death in his capacity as the Veteran's child.  The evidence does not show that anyone meeting the legal definition of "child" of the Veteran for accrued benefits purposes exists.  As such, the only other category under which accrued benefits are payable is in the form of reimbursement to cover the costs of the last sickness or burial of the beneficiary.  38 C.F.R. § 3.1000(a)(5).  The funds paid to the Appellant thus far, $3,719.65, represent the burial costs submitted by the Appellant. 

The Board notes that although the monies at issue were due K.C.C. at the time she died, as they were unpaid, the monies do not revert to her estate.  See Morris v. Shinseki,  26 Vet. App. 494 (2014).  Moreover, although they were actually deposited into her account in late December 2012, they did not become part of her estate because the operative language is whether they were due and unpaid at the time of her death.  The delay in VA's learning of her passing does not serve to invalidate the statute at issue-those monies deposited after K.C.C.'s death were deposited in error, and were properly recouped by VA.

The Board is sympathetic to the Appellant's claim and acknowledges that the amount of the benefits owed to K.C.C. was greater than the amount which has been paid to the Appellant as reimbursement of final costs.  Under the law as it stands, however, the Appellant is not entitled to receive any additional accrued benefits, because he does not meet the legal requirements and the Board has no legal discretion in this matter.


ORDER

The calculation of the amount of accrued benefits payable was correct, no further benefits are payable to the Appellant, and the appeal must be denied as a matter of law.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


